Electronically Filed
                                                       Supreme Court
                                                       SCPR-XX-XXXXXXX
                                                       10-DEC-2020
                                                       12:10 PM
                                                       Dkt. 6 OGP


                          SCPR-XX-XXXXXXX

          IN THE SUPREME COURT OF THE STATE OF HAWAI#I


            IN RE GERONIMO VALDRIZ, JR., Petitioner.


                        ORIGINAL PROCEEDING

      ORDER GRANTING PETITION TO RESIGN AND SURRENDER LICENSE
   (By: Recktenwald, C.J., Nakayama, McKenna, and Wilson JJ.,
    and Intermediate Court of Appeals Associate Judge Leonard,
                   assigned by reason of vacancy)

          Upon consideration of the petition to resign and

surrender license to practice law in the State of Hawai#i, filed

by attorney Geronimo Valdriz, Jr., pursuant to Rule 1.10 of the

Rules of the Supreme Court of the State of Hawai#i (RSCH), and

the affidavits submitted in support thereof, we conclude that

Petitioner Valdriz has fully complied with the requirements of

RSCH Rule 1.10.   Therefore,

          IT IS HEREBY ORDERED that the petition is granted.

          IT IS FURTHER ORDERED, pursuant to RSCH Rule 1.10(g),

that the Petitioner shall comply with the notice, affidavit, and

record requirements of RSCH Rules 2.16(a), (b), (d), and (g).
          IT IS FURTHER ORDERED that the Clerk shall remove the

name of Petitioner Valdriz, attorney number 3342, from the roll

of attorneys of the State of Hawai#i, effective with the filing

of this order.

          DATED:   Honolulu, Hawai#i, December 10, 2020.

                                     /s/ Mark E. Recktenwald

                                     /s/ Paula A. Nakayama

                                     /s/ Sabrina S. McKenna

                                     /s/ Michael D. Wilson

                                     /s/ Katherine G. Leonard




                                 2